78 F.3d 578
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Michele M. FREES, d/b/a From the Heart, a/k/a MicheleM. Fries, Debtor-Appellee,v.Michele M. FREES, Individually and as Trustee, Plaintiff-Appellee,John GIBNEY, Defendant-Appellant,andEdward Gibney;  Eleanor Gibney;  Stephen Segall, Defendants.
No. 94-2238.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1996.Decided March 4, 1996.

Albert Lee Sneed, Jr., VAN WINKLE, BUCK, WALL, STARNES & DAVIS, P.A., Asheville, North Carolina, for Appellant.   Michele M. Frees, Appellee Pro Se;  David G. Gray, Jr., WESTALL, GRAY, KIMEL & CONNOLLY, Asheville, North Carolina, for Appellee.
Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for stay pending appeal of the bankruptcy court's final order and denying his motion to withdraw reference to the bankruptcy court.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Accordingly, we grant Appellee's motion to dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 In light of this disposition, the Appellant's motion to expedite and the Appellee's motion to remand this case to the district court are denied as moot.   The Appellee's motion to impose sanctions is hereby denied